                                                                                                      FILED
                                                                                              2019 Jul-26 AM 10:09
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


ROCKEFELLER F. COOPER, II,                       )
                                                 )
       Plaintiff,                                )
                                                 )   Civil Action Number
vs.                                              )   2:17-cv-01997-AKK
                                                 )
JEFFERSON COUNTY,                                )
ALABAMA,                                         )
       Defendant.                                )


                     MEMORANDUM OPINION AND ORDER

       Dr. Rockefeller F. Cooper, II, a native of Liberia and who is proceeding pro

se, brings this action against his former employer, Jefferson County, Alabama

d/b/a the Jefferson County Coroner and Medical Examiner Officer (“JCCMEO”),

asserting that JCCMEO violated Title VII of the Civil Rights Acts of 1964, 42

U.S.C. § 2000e-2, by discriminating against him on the basis of race and national

origin, subjecting him to a hostile work environment, and discharging him after he

complained of a hostile work environment. Doc. 6. 1 Dr. Cooper has moved for



       1
          The introductory paragraphs of the Amended Complaint state that Dr. Cooper brings his
action under both Title VII and 42 U.S.C. § 1981 and that the court has jurisdiction under both
statutes. See doc. 6 at 2. But, the remainder of the Amended Complaint and Dr. Cooper’s
summary judgment briefing contend that JCCMEO violated only Title VII. See id.; doc. 51.
Therefore, it seems Dr. Cooper is only pursuing claims under Title VII. But, even if he is in fact
pursuing § 1981 claims also, the analysis of the Title VII claims applies equally to the § 1981
claims, if any, because “[b]oth of these statutes have the same requirements of proof and use the
summary judgment arguing, among other things, that the record establishes

JCCMEO intentionally discriminated and retaliated against him. See doc. 51.

JCCMEO has also moved for summary judgment, arguing that Dr. Cooper cannot

establish a prima facie case of disparate treatment or retaliation and that he cannot

show its reasons for discharging him are pretextual. Docs. 54; 55. 2 After careful

consideration of the record and relevant law, Dr. Cooper’s motion is due to be

denied, and JCCMEO’s motion is due to be granted. However, because JCCMEO

did not address Dr. Cooper’s hostile work environment claim, this claim will

proceed to a jury trial. 3

I.     STANDARD OF REVIEW

       Under Rule 56(a) of the Federal Rules of Civil Procedure, summary

judgment is proper “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

same analytical framework . . . .” Standard v. A.B.E.L. Services, Inc., 161 F.3d 1318, 1330 (11th
Cir. 1998).
       2
         JCCMEO purports to move for summary judgment on all of claims, contending that Dr.
Cooper only asserts discrimination and retaliation claims. Docs. 54; 55 at 5. However, the
Amended Complaint alleges that Dr. Cooper’s supervisors “subjected [him] to being in a hostile
environment and emotionally abused . . . .” Doc. 6 at 6. Although the Amended Complaint is
not a model of clarity, because Dr. Cooper is proceeding pro se, the court must “liberally
construe his pleadings,” Caldwell v. Warden, FCI Talladega, 748 F.3d 1090, 1098 (11th Cir.
2014) (citation omitted), and his allegations are sufficient to give JCCMEO notice of a hostile
work environment claim.
       3
          JCCMEO asks the court to strike Dr. Cooper’s motion and his opposition brief for
failing to comply with the summary judgment briefing order. Docs. 58 at 4-6; 61. The court
declines to do so because Dr. Cooper’s motion for summary judgment is due to be denied on the
merits and JCCMEO’s motion is due to be granted on the merits.
                                               2
Civ. P. 56. “Rule 56[] mandates the entry of summary judgment, after adequate

time for discovery and upon motion, against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and

on which that party will bear the burden of proof at trial.” Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986) (alteration in original). The moving party bears

the initial burden of proving the absence of a genuine issue of material fact. Id. at

323. The burden then shifts to the nonmoving party, who is required to “go

beyond the pleadings” to establish that there is a “genuine issue for trial.” Id. at

324 (citation and internal quotation marks omitted). A dispute about a material

fact is genuine “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson, 477 U.S. at 248.

      On summary judgment motions, the court must construe the evidence and all

reasonable inferences arising from it in the light most favorable to the non-moving

party. Adickes v. S. H. Kress & Co., 398 U.S. 144, 157 (1970). See also Anderson,

477 U.S. at 255. Any factual disputes will be resolved in the non-moving party’s

favor when sufficient competent evidence supports the non-moving party’s version

of the disputed facts. See Pace v. Capobianco, 283 F.3d 1275, 1276, 1278 (11th

Cir. 2002) (a court is not required to resolve disputes in the non-moving party’s

favor when that party’s version of events is supported by insufficient evidence).

However, “mere conclusions and unsupported factual allegations are legally


                                          3
insufficient to defeat a summary judgment motion.” Ellis v. England, 432 F.3d

1321, 1326 (11th Cir. 2005) (per curiam) (citing Bald Mountain Park, Ltd. v.

Oliver, 863 F.2d 1560, 1563 (11th Cir. 1989)). Moreover, “[a] mere ‘scintilla’ of

evidence supporting the opposing party’s position will not suffice; there must be

enough of a showing that the jury could reasonably find for that party.” Walker v.

Darby, 911 F.2d 1573, 1577 (11th Cir. 1990) (citing Anderson, 477 U.S. at 252).

      The simple fact that both parties have filed partial motions for summary

judgment does not alter the ordinary standard of review. See Chambers & Co. v.

Equitable Life Assurance Soc., 224 F.2d 338, 345 (5th Cir. 1955) (explaining that

cross-motions for summary judgment “[do] not warrant the granting of either

motion if the record reflects a genuine issue of fact”). Rather, the court will

consider each motion separately “‘as each movant bears the burden of establishing

that no genuine issue of material fact exists and that it is entitled to judgment as a

matter of law.’” 3D Med. Imaging Sys., LLC v. Visage Imaging, Inc., 228 F. Supp.

3d 1331, 1336 (N.D. Ga. 2017) (quoting Shaw Constructors v. ICF Kaiser Eng’rs,

Inc., 395 F.3d 533, 538–39 (5th Cir. 2004)).

II.   RELEVANT FACTUAL BACKGROUND

      Dr. Cooper worked as a morgue technologist for JCCMEO for four months

between November 2016 and March 2017. Doc. 56-1 at 40. During that time, Dr.

Cooper reported to Dr. Julianna Dufeck, and Dr. Gregory Davis served as the


                                          4
Chief Coroner/Medical Examiner. Docs. 56-1 at 40; 56-5 at 1; 56-9 at 1. As a

morgue technologist, Dr. Cooper performed anatomical dissections, collected and

recorded evidence from bodies, prepared labels and procured toxicological

specimens, and helped maintain the morgue facility by keeping it clean and

decontaminated. Doc. 56-2 at 47.

      Approximately a month after he started at JCCMEO, Dr. Cooper met with

Sherry Tidwell, the Administrative Services Manager, to express concerns about

communication in the morgue. Doc. 56-4 at 1. Based on that meeting, Tidwell

scheduled training entitled “Conflict in the Work Place,” which all JCCMEO staff

attended. Id. at 2. In spite of the training, Dr. Cooper continued to experience

issues with certain coworkers, particularly Barry Franklin, another morgue

technologist. See docs. 51 at 54; 56-12 at 3. Dr. Cooper contends that Franklin

attempted to sabotage his work by setting up contaminated collection bottles for

Dr. Cooper to use during autopsies. See doc. 51 at 31-32.

      In January 2017, Dr. Dufek spoke to Dr. Cooper about his pattern of arriving

late to work. Doc. 56-9 at 8. Thereafter, during the last week of the month, Dr.

Cooper was tardy four days in a row. Docs. 56-1 at 42-47; 56-9 at 8. According to

Dr. Dufek, Dr. Cooper’s consistent tardiness was unacceptable in part because the

morgue is busiest at the beginning of each work day.            Doc. 56-9 at 8.

Consequently, Dr. Dufek issued a written warning to Dr. Cooper informing him


                                        5
that his tardiness is unfair to his coworkers and that “[d]isciplinary action may be

recommended for any violations in the future.” Doc. 56-2 at 50; 56-9 at 9. Even

so, Dr. Cooper arrived late again on two more occasions. Docs. 56-5 at 4; 56-9 at

9. Accordingly, Dr. Dufek issued a written reprimand to Dr. Cooper, warning him

that future violations could result in “[d]isciplinary action up to and including

dismissal . . . .” Doc. 56-2 at 51.

      In February 2017, Drs. Dufek and Davis met with Dr. Cooper to discuss his

three-month performance appraisal.      Docs. 56-1 at 49; 56-2 at 54-57.        The

appraisal reflects that Dr. Cooper’s job performance was below expectations with

respect to two of eight criteria (compliance with rules, policies, and procedures,

and performing anatomical dissections) and that his performance needed

improvement on another four criteria, including communication. Doc. 56-2 at 55.

Thus, based on the appraisal, Dr. Cooper’s job performance met expectations with

respect to only two of eight criteria, and the appraisal informed him that

“[s]ignificant improvement is expected or further action will be necessary.” Id. at

54-55. And, Dr. Cooper signed off on the appraisal to relfect that his supervisors

reviewed the appraisal with him and that he agreed with it. Id. at 54.

      Following the performance appraisal, coworkers and supervisors continued

to point out to Dr. Cooper alleged issues with his job performance. For example,

Dr. Daniel Dye reviewed proper procedures for dissecting a decedent’s neck with


                                         6
Dr. Cooper after Dr. Dye observed issues with his technique. Doc. 56-6 at 1-2, 4.

Subsequently, Dr. Dan Atherton observed Dr. Cooper dissecting a decedent’s neck

prior to removing the decedent’s brain in contravention of JCCMEO protocols, and

explained to Dr. Cooper the proper technique. Doc. 56-7 at 2.

      On March 13, 2017, Dr. Dufek gave Dr. Cooper a written reprimand for

disregarding instructions from Dr. Brandi McCleskey, a pathology fellow, and

opening a body to begin an autopsy without authorization.          Doc. 51 at 45.

According to Dr. McCleskey, she instructed Dr. Cooper to get dressed to prepare

to perform an autopsy, but she told Dr. Cooper to wait for Dr. Atherton, the

attending physician, before opening the body. Doc. 56-8 at 4. On the other hand,

Dr. Cooper contends that Dr. McCleskey authorized him to begin the autopsy.

Doc. 48-1 at 48. In light of Dr. Cooper’s alleged failure to follow Dr. McCleskey’s

instructions and Dr. Cooper’s prior issues communicating with coworkers, the

reprimand required Dr. Cooper to attend an effective listening skills training. Doc.

56-2 at 52-53. The reprimand advised Dr. Cooper once again that “disciplinary

action up to and including dismissal may be recommended for any violations in the

future.” Id. at 52.

      On March 21, 2017, Dr. Atherton gave Dr. Cooper permission to begin an

autopsy, and Dr. Cooper began to set up his own supplies for the autopsy even

though Franklin had set up the supplies earlier that morning. Docs. 56-1 at 55-56.


                                         7
When Dr. Dufek noticed Dr. Cooper repeating work that Franklin had already

done, she instructed Dr. Cooper to use the supplies Franklin set up, but Dr. Cooper

refused and told Dr. Dufek to do the autopsy herself. Docs. 56-1 at 56; 56-7 at 2.

After Dr. Cooper refused Dr. Dufek’s order, the two had a meeting with Dr. Davis,

during which Dr. Cooper accused Franklin of harassment and trying to sabotage

his work. Dr. Cooper also expressed his frustration with Dr. Dufek and Franklin,

and repeatedly shouted “I am sick and tired.” Docs. 56-1 at 58; 56-5 at 7.

      Dr. Davis’s schedule did not permit a lengthy meeting that morning. As a

result, Dr. Davis informed Dr. Cooper that he would meet with him again when he

returned to the office later that day. Doc. 56-5 at 8. And, in light of the heated

discussion during their meeting, Dr. Davis also instructed Dr. Cooper not to enter

the morgue until after he had a chance to talk with him again. Docs. 56-9 at 2; 56-

5 at 8. Dr. Cooper disregarded Dr. Davis’s instructions and confronted Franklin in

the morgue, accusing him of harassment and telling Franklin “to keep [Dr.

Cooper’s] name out of his mouth.” Doc. 56-1 at 59. When Dr. Davis returned to

the JCCMEO office, Dr. Cooper gave him a written complaint of harassment

against Franklin, stating the he “can no longer tolerate the hostile environment that

is being created by [] Franklin.” Doc. 51 at 58.

      While Dr. Davis was out of the office that morning, he met with the county

attorney and recommended serving a notice of contemplated discipline on Dr.


                                         8
Cooper. Doc. 56-5 at 9-10. The following day, JCCMEO provided Dr. Cooper

with the notice and placed him on administrative leave with pay pending a hearing.

Docs. 51 at 43-44, 59; 56-3 at 98. The notice charged Dr. Cooper with violating

certain personnel board rules based on his alleged failure to follow Drs.

McCleskey’s and Davis’s instructions and JCCMEO protocol regarding organ

removal. Doc. 56-3 at 98. A week after serving the notice of contemplated

discipline, JCCMEO held a disciplinary hearing where Dr. Cooper presented his

case and argued that JCCMEO had mistreated him. Doc. 56-5 at 10.

       Following the hearing, JCCMEO discharged Dr. Cooper based on its finding

that he violated personnel rules as charged in the notice of contemplated discipline.

Doc. 56-2 at 61-62. In deciding to discharge Dr. Cooper, JCCMEO considered Dr.

Cooper’s disciplinary history, performance evaluations, reprimands and records of

counseling, leave and attendance record, and the recommendation of his

supervisors. Doc. 56-2 at 62. Dr. Cooper did not appeal his discharge to the

Alabama State Personnel Board.        He filed instead a charge with the Equal

Employment Opportunity Commission alleging discrimination based on race, sex,

and national origin, retaliation, and a hostile work environment. Doc. 56-2 at 58.

III.   ANALYSIS

       Dr. Cooper argues that he is entitled to summary judgment because the

record shows JCCMEO intentionally discriminated and retaliated against him.


                                         9
Doc. 51.4 On the other hand, JCCMEO contends that Dr. Cooper did not establish

a prima facie case with respect to his disparate treatment and retaliation claims,

and cannot show that JCCMEO’s articulated reasons for the discharge are

pretextual. Doc. 55.5 The court addresses the parties’ contentions related Dr.

Cooper’s prima facie cases of discrimination and retaliation before turning to

JCCMEO’s proffered reasons for the discharge and the parties’ contentions

regarding pretext.

       A.     Dr. Cooper’s Prima Facie Case of Discrimination Based on
              Disparate Treatment
       Dr. Cooper asserts race and national origin disparate treatment claims based

on his contentions that JCCMEO unfairly disciplined him. Doc. 6. Because Dr.

Cooper relies on circumstantial evidence to prove his claims, the court applies the

burden-shifting framework established in McDonnell Douglas Corporation v.

Green, 411 U.S. 792 (1973), and Texas Dep’t. of Community Affairs v.

Burdine, 450 U.S. 248 (1981). See Standard v. A.B.E.L. Servs., Inc., 161 F.3d

       4
         Dr. Cooper appears to argue in his motion that JCCMEO subjected him to a hostile
work environment, see doc. 51 at 17-18, but he does not clearly ask for summary judgment on
the claim. But, Dr. Cooper’s failure to seek summary judgment on the claim is not equivalent to
abandoning the claim, especially in light of his pro se status.
       5
         JCCMEO also argues in passing that Dr. Cooper’s “claims for wrongful termination
cannot lye [sic] and fail as a matter of law” because Jefferson County operated under a consent
decree during Dr. Cooper’s employment, and all employment decisions for the County “fell
under the responsibility of the Court-appointed Receiver . . . .” Doc. 55 at 6-7. However,
JCCMEO failed to adequately develop this argument or cite any binding authority to support it.
See id. And, “[i]ssues raised in a perfunctory manner, without supporting arguments and citation
to authorities, are generally deemed to be waived.” Cont’l Tech. Serv., Inc. v. Rockwell Int’l
Corp., 927 F.2d 1198, 1199 (11th Cir. 1991).
                                              10
1318, 1330-31 (11th Cir. 1998). Under that familiar framework, Dr. Cooper bears

the initial burden of establishing a prima facie case by showing he is a “qualified

member of a protected class and was subjected to an adverse employment action in

contrast to similarly situated employees outside [his] protected class.” Alvarez v.

Royal Atl. Developers, Inc., 610 F.3d 1253, 1264 (11th Cir. 2010) (citation

omitted). If he satisfies this burden, the burden shifts to JCCMEO to produce a

legitimate, non-discriminatory reason for the challenged action. Id. If JCCMEO

articulates such a reason, the burden shifts back to Dr. Cooper to prove that

JCCMEO’s proffered reason is pretextual. Id.

      In its motion, JCCMEO does not dispute that Dr. Cooper is a member of a

protected class, was qualified for his position as a morgue technologist, and that

the written reprimands qualify as adverse employment actions. See doc. 55 at 22,

26-27. Thus, the parties’ dispute hinges on whether JCCMEO treated Dr. Cooper

less favorably than similarly-situated employees outside of his protected class. See

docs. 51; 55 at 26-28. The Eleventh Circuit recently addressed the standard courts

must apply to determine whether a plaintiff and his comparators are, in fact,

similarly situated, holding that “a plaintiff must show that []he and [his]

comparators are ‘similarly situated in all material respects.’” Lewis v. City of

Union City, Georgia, 918 F.3d 1213, 1224 (11th Cir. 2019) (en banc). Courts must

apply this standard “on a case-by-case basis, in the context of the individual


                                        11
circumstances” of the case, considering, among other things, whether the plaintiff

and comparators “engaged in the same basic conduct,” “have been subject to the

same employment policy, guideline, or rule,” and share similar employment or

disciplinary histories. Id. at 1227-28 (citations omitted).

      According to Dr. Cooper, his supervisor and JCCMEO treated him

differently than employees outside his protected class by discriminating against

him in discipline. Doc. 51 at 7-8. See also doc. 6. At issue here are several verbal

and written warnings Dr. Dufek issued, including a written warning based on

tardiness four days in a row, which informed Dr. Cooper that “[d]isciplinary action

may be recommended for any violations in the future.” Doc. 56-2 at 50. When Dr.

Cooper arrived late again ten days later, Dr. Dufek issued him a written reprimand.

Id. at 51. Dr. Cooper does not dispute that he arrived late on the days in question,

and admits that he has no information regarding whether any other morgue

employees shared a similar history of tardiness. Doc. 56-1 at 42-47. Thus, Dr.

Cooper failed to show the existence of a comparator who engaged in the same

basic conduct and did not receive a warning or reprimand.

      Next, Dr. Dufek reprimanded Dr. Cooper for disregarding verbal

instructions and opening a body without authorization. Doc. 56-2 at 52. While Dr.

Cooper disputes whether he, in fact, had permission to begin the autopsy in

question, see docs. 51 at 8-9, 56-57; 56-1 at 48, he admits it violates JCCMEO


                                          12
protocol to open a body before an attending physician examined it, doc. 56-1 at 48.

Moreover, Dr. Cooper did not provide evidence indicating that Dr. Dufek did not

actually believe that he failed to follow instructions on this occasion. In addition,

Dr. Cooper did not identify any morgue employees who allegedly engaged in, or

were accused of engaging in, similar conduct and yet were not disciplined. See

docs. 51, 59. Accordingly, Dr. Cooper did not show the existence of similarly-

situated employees outside his protected class who JCCMEO treated more

favorably with respect to discipline, and his disparate treatment in discipline claims

fail. 6

          B.   Dr. Cooper’s Prima Facie Case of Retaliation

          Dr. Cooper asserts that JCCMEO retaliated against him by placing him on

leave and discharging him. Doc. 6. To prevail on these claims, Dr. Cooper must

first establish a prima facie case by showing “that he engaged in statutorily

protected activity, he suffered a materially adverse action, and there was some

causal relation between the two events.” Butler v. Alabama Dep’t of Transp., 536

F.3d 1209, 1213 (11th Cir. 2008) (quotation omitted). “The causal link element is

construed broadly so that ‘[Dr. Cooper] merely has to prove that the protected


          6
         The “plaintiff’s failure to produce a comparator does not necessarily doom [his] case,”
as long as he can present a “triable issue of fact” through “a convincing mosaic of circumstantial
evidence that would allow a jury to infer intentional discrimination.” Smith v. Lockheed-Martin
Corp., 644 F.3d 1321, 1328 (11th Cir. 2011). But, in this case, Dr. Cooper has not introduced
evidence of any race-based or national origin-based conduct by JCCMEO apart from his
contention that JCCMEO treated his Caucasian coworkers more favorably. See docs. 51 and 59.
                                               13
activity and the negative employment action are not completely unrelated.’”

Pennington v. City of Huntsville, 261 F.3d 1262, 1266 (11th Cir. 2001) (quotation

omitted).    Dr. Cooper may prove this by showing close temporal proximity

between his protected activity and the adverse actions.                  Thomas v. Cooper

Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007) (citation omitted). If he

establishes a prima facie case, the burden shifts to JCCMEO to articulate a

legitimate, non-retaliatory reason for its actions. Then, as with a discrimination

claim, the burden shifts back to Dr. Cooper to show the proffered reason is pretext

for the JCCMEO’s actual retaliatory intent. See Sullivan v. Nat’l R.R. Passenger

Corp., 170 F.3d 1056, 1059 (11th Cir. 1999).

       The parties agree that Dr. Cooper engaged in protected activity when he

complained to Dr. Davis on March 21, 2017 about alleged harassment by Franklin.

See docs. 51 at 6, 58; 56-2 at 58. 7 And, the day after this protected activity,

JCCMEO placed Dr. Cooper on administrative leave with pay, and it then

discharged him a week later. Docs. 51 at 43-44, 50-51, 61-62; 56-2 at 58. Despite

this close temporal proximity, JCCMEO argues that Dr. Cooper cannot show a


       7
          Dr. Cooper contends that he engaged in protected activity also on March 14, 2017,
when he submitted a written opposition to the reprimand he received from Dr. Dufek for
allegedly starting an autopsy without authorization. Doc. 51 at 11, 56-57. Although Dr. Cooper
generally alleges in the opposition that Dr. Dufek is biased and unfair, he does not suggest that
she issued the reprimand for discriminatory reasons. Id. at 56-57. In addition, nothing in the
opposition indicates that Dr. Cooper could reasonably believe that he was challenging any action
prohibited by Title VII. See id. As a result, his March 14, 2017 written opposition is not
statutorily protected activity. See Butler, 536 F.3d at 1213.
                                               14
causal link between this activity and an adverse employment action because it

expressly contemplated disciplinary action against him before his protected

activity. Doc. 55 at 30. However, JCCMEO did not expressly contemplate or

begin the process of placing Dr. Cooper on administrative leave or discharging him

prior to his protected activity. Accordingly, because the causation element is

construed broadly, Pennington, 261 F.3d at 1266, the close temporary proximity

between the protected activity and the administrative leave and discharge raises a

question of fact regarding causation, and consequently the court finds that Dr.

Cooper can make a prima facie case of retaliation. But, to be entitled to or survive

summary judgment, Dr. Cooper still must show that JCCMEO’s reasons for its

actions are pretext for its actual, retaliatory purpose.

      C.     Whether JCCMEO’s Proffered Reasons for Dr. Cooper’s
             Discharge are Pretextual

      JCCMEO argues that the retaliation and discriminatory discharge claims fail

because Dr. Cooper cannot show that its proffered reasons for its actions, i.e., his

allegedly poor performance and work rule violations, are pretextual. Doc. 55 at

30-33. Dr. Cooper can show pretext “directly, by persuading the court that a

discriminatory [or retaliatory] reason more likely than not motivated [JCCMEO],

or indirectly, by showing ‘such weaknesses, implausibilities, inconsistencies,

incoherencies, or contradictions in [JCCMEO’s] proffered legitimate reasons for

its action that a reasonable fact finder could find them unworthy of credence.’”
                                           15
Paschal v. United Parcel Serv., 573 F. App’x. 823, 825 (11th Cir. 2014) (quoting

Alvarez, 610 F.3d at 1265). “The inquiry into pretext centers upon [JCCMEO’s]

beliefs, not [Dr. Cooper’s] beliefs and, to be blunt about it, not on reality as it

exists outside of the decision maker’s head.” Alvarez, 610 F.3d at 1266 (citation

omitted).

      JCCMEO contends that it placed Dr. Cooper on leave and ultimately

discharged him due to his poor work performance and his disregard for standard

office procedures and rules, doc. 55 at 31, which, as Dr. Cooper admits, are

legitimate reasons to discharge an employee, see doc. 56-1 at 21-22. Dr. Cooper

contends, however, that the poor performance appraisal he received contains false

allegations. This contention is unavailing because, although he asserts he “did not

affix his legitimate signature to the [appraisal]” and signed it only to keep his job,

doc. 59 at 11, Dr. Cooper checked a box indicating that he agreed with the

appraisal and signed it even though he had an option to disagree or refuse to sign it,

doc. 56-2 at 54.    In addition, Dr. Cooper does not dispute that coworkers and

supervisors continued to express concern about his performance even after he

received the performance appraisal. See doc. 51. Thus, Dr. Cooper failed to show

that JCCMEO’s contention that it discharged him based in part on his allegedly

poor job performance is implausible or unworthy of credence.




                                         16
      Next, although Dr. Cooper does not dispute that JCCMEO reprimanded him

on several occasions for failing to follow work rules and proper protocols, he

contends that the reasons for reprimanding him are false because, based on his

education and training, he would not open a body without authorization or fail to

follow proper protocols at work. See doc. 51. This contention is also unavailing

because Dr. Cooper does not dispute that Dr. McCleskey states that she asked him

to wait before beginning the autopsy or that Drs. Dufek and Davis believed he

opened a body without authorization. See doc. 51 at 14-15. Dr. Cooper also does

not dispute that Drs. Dye and Atherton spoke to him on different occasions

regarding the proper procedure for performing a neck dissection, and has not

provided evidence indicating that JCCMEO did not actually believe that he failed

to perform the work according to its protocols. See doc. 51.

      Finally, Dr. Cooper argues that the swift action following the hearing shows

that the reasons for discharging him are pretextual. See doc. 51 at 13. Basically,

Dr. Cooper believes that the hearing officer acted unfairly by failing to spend more

time considering the document he submitted at the hearing. See id. But, the

hearing officer’s purportedly quick decision to recommend Dr. Cooper’s discharge

does not show that discriminatory or retaliatory animus motivated JCCMEO’s

actions. And, while Dr. Cooper may disagree with the decision to place him on

leave and discharge him, “it is not [the court’s] role to second-guess the wisdom of


                                        17
an employer’s business decisions—indeed the wisdom of them is irrelevant—as

long as those decisions were not made with a discriminatory [or retaliatory]

motive.” Alvarez, 610 F.3d at 1266 (citation omitted).

IV.   CONCLUSION AND ORDER

      Dr. Cooper has failed to show that the articulated reasons for his discharge

are pretextual, and that JCCMEO treated him differently in discipline than

similarly-situated comparators. Therefore, his disparate treatment, discriminatory

discharge, and retaliation claims fail, and, as to these claims, JCCMEO’s motion,

doc. 54, is GRANTED. JCCMEO’s motions to strike, docs. 58 and 61, are

DENIED. And, in light of Dr. Cooper’s failure to establish a prima facie case of

discrimination and retaliation, or to show that JCCMEO’s reasons for its actions

are pretextual, Dr. Cooper’s motion for summary judgment, doc. 51, is DENIED.

      Finally, Dr. Cooper’s hostile work environment claim, which was not a part

of JCCMEO’s motion, will proceed to a jury trial on September 30, 2019 at 9:00

a.m. The final pre-trial conference is SET for August 20, 2019 at 10:30 a.m. The

court directs the parties to the Standard Pretrial Procedures governing all pretrial

deadlines, which is attached as Exhibit A.

      DONE the 26th day of July, 2019.


                                      _________________________________
                                               ABDUL K. KALLON
                                        UNITED STATES DISTRICT JUDGE
                                        18
                                  EXHIBIT A

                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA

                          PRE-TRIAL DOCKET
                   HON. ABDUL K. KALLON, PRESIDING

                         BIRMINGHAM, ALABAMA

      This case is set for a pre-trial hearing pursuant to Rule 16 of the Federal
Rules of Civil Procedure. A conference-type hearing will be held in chambers in
the Hugo Black Federal Courthouse in Birmingham, Alabama at the time
indicated.

       The hearing will address all matters provided in Rule 16, including the
limitation of issues requiring trial, rulings on pleading motions, and settlement
possibilities.

       Counsel attending the conference are expected to be well-informed about the
factual and legal issues of the case, and to have authority to enter appropriate
stipulations and participate in settlement discussions. Counsel appearing at the
conference will be required to proceed at trial notwithstanding the naming of
others as designated trial counsel.

      Promptly upon receipt of this notice, plaintiff’s counsel is to initiate
discussions with other counsel aimed at ascertaining which basic facts are not in
dispute, at clarifying the parties’ contentions (for example, just what is denied
under a “general denial”) and at negotiating workable procedures and deadlines for
remaining discovery matters. At least four (4) business days in advance of the
conference, plaintiff’s counsel is to submit to chambers (via email at
kallon_chambers@alnd.uscourts.gov) a proposed Pre-trial Order in Word or
WordPerfect format, furnishing other counsel with a copy. It is anticipated that in
most cases the proposed order, with only minor insertions and changes, could be
adopted by the court and signed at the close of the hearing.

       A sample of a proposed Pre-trial Order is available on the Chamber web site
(http://www.alnd.uscourts.gov/content/judge-abdul-k-kallon) to illustrate the
format preferred by the court and also to provide additional guidance and


                                        19
instructions. Each order must, of course, be tailored to fit the circumstances of the
individual case.
       Counsel drafting this proposed order should consider the utility this
document will provide for the litigants, the jury, and the court alike. The court
anticipates using the pretrial order to (1) identify and narrow the legal and factual
issues remaining for trial, and (2) provide jurors with the legal and factual context
of the dispute. This order should not revisit at length arguments made in previous
filings with the court, nor should it serve as another venue for adversarial
posturing. Pretrial orders should be simple, short, and informative.

     IN ANY CASE WHERE COUNSEL HAVE ANNOUNCED
SETTLEMENT TO THE COURT, A CONSENT JUDGMENT IN
SATISFACTORY FORM MUST BE PRESENTED TO THE COURT PRIOR TO
THE SCHEDULED TRIAL DATE; OTHERWISE, THE CASE WILL BE
DISMISSED WITH PREJUDICE.




                                         20
